Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General of the Social Security Administration,
Petitioner,
v.
Donald Grady, Jr.,

Respondent.

Docket No. C-15-2312
Decision No. CR4633

Date: June 16, 2016

DECISION

In 2014, Respondent, Donald Grady, Jr., was receiving Social Security disability
insurance benefits. He responded to questions posed by the Social Security
Administration (SSA) about his impairments and abilities. The Inspector General (IG)
for SSA now charges that he violated section 1129 of the Social Security Act (Act)
because, in his responses, he knowingly made false statements and misrepresentations of
material fact regarding his alleged disability, functional abilities, and activities. SSA
proposes imposing against him a $10,000 civil money penalty (CMP).

For the reasons set forth below, I agree that Respondent Grady knowingly misrepresented
material facts to SSA for its use in determining his continuing eligibility for disability
insurance benefits, and I consider $10,000 a reasonable penalty.
Background

Section 1129(a)(1) of the Act subjects to penalty any person (including an organization,
agency, or other entity) who

(A) makes, or causes to be made, a statement or representation of a
material fact, for use in determining any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . that the person
knows or should know is false or misleading,’

(B) makes such a statement or representation for such use with knowing
disregard for the truth, or

(C) omits from a statement or representation for such use, or otherwise
withholds disclosure of, a fact which the person knows or should know is
material to the determination of any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . if the person knows,
or should know, that the statement or representation with such omission is
false or misleading or that the withholding of such disclosure is misleading

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
determining any initial or continuing right to or amount of Title II benefits, and who
knew, or should have known, that the statement or representation was false or misleading,
or who omitted a material fact, or who made such a statement with “knowing disregard
for the truth.”)

The Act defines a material fact as one that “the Commissioner of Social Security may
consider in evaluating whether an applicant is entitled to benefits under title II... .” Act
§ 1129(a)(2); 20 C.F.R. § 498.101.

The Commissioner of Social Security has delegated to the IG the authority to impose
penalties under section 1129. See 20 C.F.R. § 498.102.

In this case, the IG contends that, in responding to continuing-disability-review questions
posed by SSA, Respondent Grady deliberately and repeatedly misrepresented his
functional abilities so that he could continue receiving Social Security disability
insurance benefits. By letter dated January 8, 2015, the IG advised Respondent of his

' Title II of the Act governs the Social Security disability insurance program.
determination and the proposed penalty. SSA Ex. 8. Respondent requested a hearing.
SSA Exs. 9, 10.

The IG submitted a brief (SSA Br.) and 21 exhibits (SSA Exs. 1-21). Respondent Grady
submitted 13 exhibits (R. Exs. 1-13), which include, marked as R. Exs. | and 13, his
responses to the IG’s brief. Respondent submitted closing arguments.

Ihave admitted SSA Exs. 1-21, which include supplemental exhibits marked SSA Exs.
4.1 (video surveillance); 4.2 (screen shots from Respondent’s business website); and 4.3
(postings from Respondent’s Facebook page). I have also admitted R. Exs. 1-13.
Summary of Prehearing Conference and Order (January 19, 2016). Each party submitted
the written direct testimony of his witnesses (the IG has seven witnesses; Respondent
Grady has twelve witnesses, including himself), but neither party asked that any witness
be produced for cross-examination at an in-person hearing. An in-person hearing would
therefore serve no purpose, and I decide this case based on the written record.
Respondent letter (February 21, 2016); Order (February 22, 2016); see Order Scheduling
Submission of Briefs and Documents at 2-3 § 4 (June 11, 2015).

Issues
The issues before me are:

1. Did Respondent Grady make, or cause to be made, to SSA a statement or
representation of a material fact that he knew or should have known was false or
misleading, for SSA’s use in determining his right to Social Security Disability
Insurance benefits (Title II) and/or the amount of those benefits, or did he omit a
material fact or make such a statement with knowing disregard for the truth; and

2. if so, is the $10,000 proposed penalty reasonable?
Discussion

1. Respondent Donald Grady, Jr. violated section 1129 of
the Act because he knowingly made false statements and
misrepresentations to SSA for its use in determining his
ongoing eligibility for Social Security disability insurance
benefits.”

2 My findings of fact/conclusion of law are set forth, in italics and bold, in the discussion
captions of this decision.
To satisfy the basic definition of “disability,” an individual must have a severe medically
determinable physical or mental impairment that makes him unable to perform his past
relevant work or any other substantial gainful work. 20 C.F.R. § 404.1505.

Respondent’s representations. After finding someone disabled, SSA must occasionally
reevaluate the individual’s impairments to determine if he is still eligible for benefits, a
process referred to as a “continuing disability review.” If medical or other evidence
establishes that the recipient is no longer disabled, his benefits will end. 20 C.F.R.

§§ 404.1589, 404.1590. In this case, Respondent Grady was receiving disability
insurance benefits, and, in May 2014, he responded to questions on a Continuing
Disability Review Report (Form SSA-454). Among his representations were the
following:

e He listed as conditions that limit his ability to work: lower back, left leg, an
buttock pain; right knee pain; depression and a mood disorder; degenerative disc
disease; and weight gain. SSA Ex. | at 2,3.

e He said that he wore a knee brace all the time, a back support when he was up for
a long period, and used a cane when his knee was swollen and unstable. SSA Ex.
lat5.

e He claimed that, among other limitations, he had difficulty performing chores that
required bending and was unable to bend to reach some areas while bathing; he
could not perform activities that required prolonged standing (10 minutes or
more), and he used a cane at times; lifting objects caused him back pain; he used a
motorized carriage while shopping because he could not walk for long; he could
not concentrate because of his pain and medication; he was easily frustrated and
lost patience with people. SSA Ex. | at 6.

e He said that he opened a martial arts gym with the help of his wife “who runs it,”
and that volunteer instructors assisted him “in teaching the physical part of martial
arts that I can no longer do.” He said that he went to the gym from noon to 2:00
p.m. and from 5:00 p.m. to 9:00 p.m. He said that he “oversees” the instructors
and rests in the afternoon. He reiterated that he is unable to sit or stand for long
periods due to back and knee pain. He said that he spends much of his time lying
on a sofa in the gym. SSA Ex. | at 8.

In a July 21, 2014 telephone conversation with an employee of the Florida Department of
Health’s Division of Disability Determinations (state agency), Respondent Grady again
described back and right knee pain. He said he had a left foot drop. He had several
canes, keeping one in his car and using it whenever he has to go anywhere (but not inside
his house or getting from his home to the car). He claimed that “he doesn’t get out
much” and “is a hermit.” He said that he wore a brace on his right knee “at all times,”
both inside and outside his house and whenever he went anywhere. SSA Ex. 2.

When asked how he typically spends his day, “he was quiet for a very long time.” He
then said that he owned a martial arts studio where he goes three to five days a week and
where he “oversees” six martial arts instructors. He said that he could no longer teach
martial arts and spent most of the day on the studio sofa. He said that he doesn’t do
“much of anything.” SSA Ex. 2.

The investigation. Because of disparities in Respondent Grady’s medical evidence, as
well as inconsistencies in his statements to the state agency, state agency personnel
launched an investigation. SSA Ex. 15 at 2 (Miller Decl. § 4); SSA Ex. 16 at 1-2
(Andrews Decl. § 3). On August 5, 2014, Thomas Montgomery, a financial crimes
investigator for the state agency, began surveillance of Respondent’s residence. He
observed — and videotaped — Respondent Grady leaving his house, walking without
assistance, “with an unremarkable gait,” carrying two bags, one a gym bag. Respondent
Grady put the bags and his dog in the car and drove to his martial arts studio. SSA Ex. 4
at 1; SSA Ex. 17 at 1-2 (Montgomery Decl. §1); see SSA Ex. 4.1.

On August 6, 2014, Investigator Montgomery returned to Respondent Grady’s house.
Again, he observed — and videotaped — Respondent Grady leaving his house and walking
to his car. Respondent Grady carried two bags — a black nylon bag and a bag full of
groceries. Walking at “a brisk pace,” he retrieved his dog, who jumped into the car.
Respondent Grady got into the car and drove to his martial arts studio. SSA Ex. 4 at 2-3;
SSA Ex. 17 at 2 (Montgomery Decl. § 2); see SSA Ex. 4.1.

Investigator Montgomery returned to Respondent Grady’s home on August 11, 2014, but
Respondent was not there. The investigator went to Respondent Grady’s martial arts
studio and saw his car parked there. SSA Ex. 4 at 3; SSA Ex. 17 at 3 (Montgomery Decl.
§ 3).

On August 14, 2014, Investigator Montgomery again went to Respondent Grady’s home.
He observed — and videotaped — Respondent Grady leaving his house, accompanied by a
woman wearing hospital scrubs. Respondent Grady carried a gym bag and walked
without an assistive device, “with an unremarkable gait.” He put the gym bag into the
back seat, got into the passenger’s seat, and the woman drove him to the martial arts
studio. SSA Ex. 4 at 3; SSA Ex. 17 at 3 (Montgomery Decl. § 4).

Two other investigators, Lance Paul from the state agency and Jermaine Jack from SSA,
went to Respondent Grady’s martial arts studio on August 29, 2014, apparently without
revealing their purpose. Respondent Grady, who wore no knee brace and used no type of
assistive device, greeted them and shook their hands “with a firm grip.” He spoke to the
investigators about the gym and told them that he currently trains professional fighters in
mixed martial arts. He walked with a slight limp but moved “briskly” from one training
area to another, showing them the studio equipment. He squatted, bending at the knees,

while reaching into a locker to remove boxing gloves. He also squatted to demonstrate
how to throw a heavy medicine ball (although without the ball itself). He told them that
on Tuesday and Thursday evenings, between 6:00 and 9:00 p.m., he physically grappled
with students in the octagon ring. He said that he would be willing to teach his
techniques to local law enforcement agencies. “Fluidly using both arms and hands,” he
demonstrated his technique for subduing someone into unconsciousness. He gave the
agents his business card and said that he hoped to see them soon. SSA Ex. 6 at 2; SSA
Ex. 19 (Paul Decl. §§ 2-14); see SSA Ex. 4.1.

The investigators’ observations are corroborated by other evidence, including their
videotape of the encounters described in their declarations. SSA Ex. 4.1. Investigator
Montgomery and Program Specialist Jeanette Kerns also visited Respondent Grady’s
business and Facebook websites. His business website lists Respondent Grady as one of
three instructors. SSA Ex. 4.2 at 1. Respondent’s Facebook website describes Grady’s
Family Mixed Martial Arts as a gym that teaches classes in a variety of martial
arts/styles, including boxing, kickboxing, judo, wrestling, self-defense, and other
disciplines. SSA Ex. 4.3 at 1. The Facebook website includes photographs of
Respondent Grady actively engaged in what appear to be martial arts, including sparring
(boxing) and wrestling. SSA Ex. 4.3 at 2,3, 4, 6, 7, 8; SSA Ex. 17 at 4 (Montgomery
Decl. §§ 7, 8).

Thus, the IG presents compelling evidence that, contrary to his representations to SSA,
Respondent Grady was able to walk — and often walked — without a knee brace or any
assistive device. He was able to squat and bend and instructed students in mixed martial
arts, which included sparring and “grappling” with them in the ring.

Respondent’s defenses. Respondent Grady denies responsibility for the statements he
made during his July 21 interview, claiming that he did not remember what he said
because he was heavily medicated and sleepy. R. Ex. 1 at 2-3. On the other hand, he
repeats many of those statements. He and his witnesses maintain that he is disabled by
chronic back and knee pain, as well as depression and a mood disorder. Notwithstanding
the investigators’ recorded observations, Respondent reiterates that he keeps a cane in
each of his cars and “usually” wears knee braces. R. Ex. 1 at 3. He concedes that he
goes to his gym “that others are teaching in” but says that he is unable to do what he used
to. R. Ex. 13 at 1. He defends his use of the word “hermit” to describe himself, arguing
that it “seems to have different meanings to different people,” and does not preclude his
going to the gym regularly: “Even a hermit gets up with his shell on his back and moves
to another location when he needs to.” Id. He denies that he is a martial arts instructor
but claims that he “teach[es] thru” others and provides a place of learning. R. Ex. 1 at 2.

Respondent’s wife, Sandra Grady, echoes Respondent’s testimony. R. Ex. 2. She claims
that she has to help him shower because he is afraid of falling; that he cannot mow the
lawn; that he cannot cook anything that requires him to stand for a long time. He has
canes, knee braces, and back support braces. R. Ex. 2 at 3. She insists that the
investigators caught him on his “good days”; on other days, he wears his knee braces and
back brace. She also maintains that the YouTube video, to which SSA alludes, was
staged for demonstration purposes. R. Ex. 2 at 43

Respondent’s other witnesses, friends and associates from his gym, generally echo his
claims, with some notable differences. They describe him as “honest” and support his
claim that he is no longer able to do what he once did. They say that they have observed
him in pain, but none claim that constant pain prevents him from functioning. At the
same time, all seem to concede, at least tacitly, that he goes to the gym regularly and that
he runs it. Many of his witnesses refer to him as an “instructor.” R. Ex. 5 (referring to
Shihan Grady and “his other instructors”; “he keeps on trying to be a good instructor”);
R Ex. 6 (“We taught along side of [S]hihan Grady); R. Ex. 7 (“He is very good at
directing students and . . . I could tell he just wanted to jump in and once in a while [he]
did and was unable to come to the gym for a day or two... .”); R. Ex. 8 (“he has been my
MMA [iJnstructor”); R. Ex. 10 (“I have been a student of Shihan Don Grady for four
years”).

Whether Respondent is able to do what he once did is not the issue here. Whether his
activities and abilities should disqualify him from receiving disability benefits is also
beside the point. A disability recipient must accurately report his functional abilities and
activities, and, based on his representations (and other factors), SSA determines whether
he continues to qualify for benefits.

This record is characterized by glaring discrepancies between what Respondent told SSA
and what the investigators observed and recorded. The videos, taken over several days,
show some impairment: one calf appears smaller than the other, and Respondent
occasionally walks with a slight limp. Yet, the videos also show Respondent on the
ground, wrestling with an adolescent; they show him in the boxing ring, moving and
pivoting, with a young boy. The videos show him bending and twisting with relative
ease. Compelling evidence thus establishes that Respondent Grady made false statements
and representations to SSA for its use in determining his ongoing eligibility for Social
Security disability benefits. Contrary to his representations, he does not wear knee braces
all the time, and is able to walk almost normally; he leaves his house regularly and goes
to the gym where he teaches classes. He is also able to sit, bend, twist, and lift and carry
objects.

> She also says that her husband and his friends started the gym about four years earlier.
R. Ex. 2 at 2. She does not repeat her husband’s claim that she “runs the gym.” To the
contrary, she works full time as a nurse. R. Ex. 2.
2. The IG proposes a reasonable penalty, $10,000, against
Respondent Grady.

The IG may impose a CMP of not more than $5,000 for each false statement or
misrepresentation. Act § 1129(a)(1); 20 C.F.R. § 498.103(a).

I now apply the regulatory criteria to assess the appropriateness of the penalty. I am
specifically authorized to affirm, deny, increase, or reduce the penalties proposed by the
IG. 20 CFR. § 498.220. In determining the appropriateness of the penalty, I must
consider: 1) the nature of the statements and representations and the circumstances under
which they occurred; 2) the degree of culpability of the person committing the offense; 3)
the history of prior offenses of the person committing the offense; 4) the financial
condition of the person committing the offense; and 5) such other matters as justice may
require. 20 C.F.R. § 498.106.

First, Respondent Grady has no history of prior offenses.

With respect to his financial condition, the respondent bears the burden of establishing
that his financial condition prevents him from paying the penalty. SSA v. Clara Sloan,
DAB CR1081 (2003); Recommended Decision to Decline Review, App. Div. Dkt. No. A-
04-03 at 2 (Feb. 9, 2004) (finding “no basis to disturb the ALJ’s . . . legal conclusions.”).
Respondent did not return to the IG a financial disclosure form for its use in determining
his ability to pay a penalty. See SSA Ex. 8. Although he asserts that he is strapped
financially, he has submitted to this forum no support for the claim.

With respect to the other factors, I find that Respondent has made more than two false
statements to SSA. He deliberately exaggerated his impairment and minimized his
activities and abilities. Without adequately explaining the obvious discrepancies between
the investigators’ videos and his representations to SSA, Respondent doubles down and
continues to maintain that he is unable to perform the tasks that the videos show him
performing with relative ease. For this he is culpable.

Finally, I note that the integrity of the disability system depends on each claimant and
beneficiary accurately describing his functional abilities, so that SSA can determine
whether he qualifies or continues to qualify for benefits. Where, as here, a claimant
misrepresents his functional capacity, he undermines the integrity of that system.
Conclusion

Respondent Grady violated section 1129 of the Act when he knowingly misrepresented
material facts to SSA for its use in determining his continuing eligibility for Social
Security disability insurance benefits. I consider the $10,000 CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
